Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 
Response to Request for Continued Examination
This communication is in response to the Amendment filed on 09/24/2021.

Rejection of Claims under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that claims 1 and 9 have been amended regarding “a plurality of pixel resolutions” in response to the 112a and the 112b rejections. 
Applicant cites ¶¶ [0002], [0012], [0033] of the specification and argues the specification describes “the content distributor 102 may . .. transmit the frame using, for example, an Internet Protocol (IP) network, such that the frame is available for playback by a user device.” Applicant further argues  the limitation “a time … made available for playback” means a transmitting time. 
Examiner’s Response:
Regarding “a plurality of pixel resolutions”, the amendment clarifies that it is “encoding”, instead of  “compressing”, that renders “a plurality of pixel resolutions.” Upon the amendment, the 112a and the 112b issues are resolved, and the 112 rejections are withdrawn.
Regarding “a time … made available for playback”, Applicant’s cited paragraphs only describes transmitting a frame to a user device is required for “playback.” However, receiving the frame by the user device is also required for “playback.”  In other words, both transmitting and receiving the frame are part of a process before the frame can be played back. Therefore it is unclear whether “a time … made available for playback” means a creating/transmitting time at the transmitter side or a decoding/presenting/receiving time at the receiver side. The 112b rejection regarding the limitation “made available for playback” is maintained and Applicant is recommended to remove the limitation.  

Rejection of Claims under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues the prior art does not teach the newly amended limitations “compressing the first/second frame separately from the other frames of the plurality of frames.”
Applicant argues FERNANDO does not teach or suggest the claimed “encoding at least a portion of video content associated with a first/second frame of the plurality of frames separately from other frames of the plurality of frames, wherein the encoding of the at least portion of video content associated with the first/second frame comprises encoding the first/second frame to a plurality of pixel resolutions and encrypting the first/second frame.” Because Applicant argues Fernando describes packaging and transporting encrypted multimedia data such that at least some encrypted video frames are independently decodable (See Fernando ¶ [0008]), but however packaging and transporting encrypted video frames that are independently decodable does not properly equate to encrypting the claimed first frame or the claimed second frame. Specifically, the claimed first frame and the claimed second frame are encoded separately from other frames of the plurality of frames.
Applicant argues WANG describes that while every frame in a video sequence can be independently encoded, very few systems use this scheme due to its low compression (WANG ¶ [0040]). Applicant further argues one of ordinary skill in the art would not, without the benefit of hindsight reasoning, be motivated to modify the combination of ZHANG and FERNANDO with WANG to arrive at the claimed invention, as one of ordinary skill in the art would not be motivated to adopt an encoding scheme that results in low compression. 
Applicant argues ZHANG does not teach or suggest a manifest, because ZHANG describes that “the media may include bits that identify the independently- encoded frames directly ... [or] the media may include metadata, such as a media index, which indicates the GOP boundaries” (See Zhang ¶ [0035]) but however neither bits that identify independently encoded frames nor metadata that indicates GOP boundaries properly equate to a manifest.
Applicant argues WELLS does not teach or suggest the timing information is included in a manifest but that timing information is included in a bitstream, because Applicant argues Wells describes an encoded bitstream that may comprise timing information. Applicant further argues the timing information generally comprises a time stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data (see Wells ¶¶ [0025], [0040]), but however, an encoded bitstream that comprises timing information does not properly equate to the claimed timestamp for the encoded first frame or the claimed timestamp for the encoded second frame.
Examiner’s Response:
Applicant’s arguments regarding FERNANDO have been fully considered but they are not persuasive. FERNANDO teaches or suggests encrypting/encoding video frames that can be independently decrypted/decodable (¶ [0006], ¶ [0008], etc.). Decryption is the reverse process of encryption. In other words, FERNANDO teaches or suggests encrypting video frames independently. Only for the sake of advancing the prosecution, a new reference PICHUMANI (US 2015/0373383 A1) is introduced. PICHUMANI teaches or suggests encrypting each frame independently (¶ [0062], the encoding system 700 can encrypt the master trick-play stream 100 with an encryption module 706 … the encryption module 706 can independently encrypt each frame 102 of the master trick-play stream 100. As such, when certain frames 102 are dropped or skipped to derive trick-play streams 110 from the master trick-play stream 100 for different temporal resolutions as will be described below, each frame 102 used in the derived trick-play streams 110 can have been independently encrypted and can thus be independently decrypted without dependence to other frames 102 in the master trick-play stream 100 that may or may not have been included in the derived trick-play streams 110 at the selected temporal resolution). Please see the complete Graham v. Deere analysis in the 103 rejections.
Applicant’s arguments regarding WANG have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). WANG teaches encoding every frame independently. In other words, each frame or consecutive/all frames are independent (¶ [0040], If every frame in a video sequence is independently encoded (I-frame), then the player (decoder) would have no difficulty to jump to an arbitrary frame and resume the decoding and play from there. In a video sequence with all frames as I-frames, every frame can serve as a starting point of a new video sequence in FF and REW functions… such as MJPEG, use this scheme). As presented in the outstanding Final Rejection, WANG recognizes that it would have been advantageous to make every frame independent so that every frame can server as a starting point to resume decoding and playing without jumping issues. Applicant fails to identify why this advantage in WANG would not be a motivation to combine with other prior art to independently encoding each frame as taught by WANG. Every system/method has its pros/advantage and cons/disadvantage. Applicant only acknowledge the cons/disadvantage of WANG but fails to appreciate the recognized pros/advantage. In addition, arguendo, a less preferred embodiment in a reference is not a teaching away, because “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123). Only for the sake of advancing the prosecution, a new reference LU (US 2009/0103606 A1) is introduced. LU teaches or suggests encoding and compressing each frame separately (¶ [0003], a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually, requiring only intra frame processing, and then employs inter frame processing to decode the frames. Therefore, W-Z encoding has a great cost advantage over conventional encoding techniques since it compresses each video frame individually, requiring only intra frame processing, thereby shifting the complex motion estimation and compensation to the decoder). Please see the complete Graham v. Deere analysis in the 103 rejections. 
Applicant’s arguments regarding ZHANG have been fully considered but they are not persuasive. By definition, manifest means “indication.” In other words, any description/control information to indicate information of video frames are manifest under the broadest reasonable interpretation. ZHANG teaches or suggests bits/metadata/index to indicate independently encoded frames (¶ [0035] A GOP boundary typically begins with an independently-encoded frame…the media may include bits that identify the independently-encoded frames directly. In other embodiments, the media may include metadata, such as a media index, which indicates the GOP boundaries). Therefore the bits/metadata/index in ZHANG are manifest under the broadest reasonable interpretation. 
Applicant’s argument regarding WELLS have been fully considered but they are not persuasive. WELLS teach or suggest providing and transmitting a timestamp (timing information) for each encoded frame, wherein the timestamp indicates a time that the each frame was encoded (Fig.1-4, ¶ [0028], ¶ [0025], ¶ [0040], the signal BITSTREAM may be generated by an encoder circuit 110; The circuit 100 may have an input 102 that may receive an encoded bitstream (e.g., BITSTREAM) … The signal BITSTREAM may be received from any of a number of transmission media or sources 108 (e.g., DVD player, satellite box, set-top-box, network, over-the-air broadcast, etc.). The signal BITSTREAM may be encoded in accordance with any appropriate encoding and/or compression standard; Referring to FIG. 3, a timing diagram 160 is shown illustrating an example portion of the signal BITSTREAM. The signal BITSTREAM may comprise audio information (e.g., a compressed or uncompressed version of the original analog audio), video information (e.g., a compressed, or uncompressed for high-end professional applications, version of the original analog video) … timing information … The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data …). Timing information (time stamps) are part of description/control information for video frames and therefore timing information (time stamps) in WELLS are manifest of video frames under the broadest reasonable interpretation. Moreover, Applicant’s arguments regarding bitstream of WELLs is not persuasive either, because both video frames and control/manifest information of the video frames are transmitted via a bitstream. Further, application is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). ZHANG teaches control information for video frames as metadata/manifest and WELLS teaches one type of control information for video frames, timing information (time stamps). Therefore it would have been obvious for one of ordinary skill in the art to include the timing information (one type of control information for video frames) as taught by WELLS into the metadata/manifest information for control information for video frames as taught by ZHANG, such that the metadata/manifest information for control information for video frames would include timing information for the video frames. 
For a record of prosecution, two new references KALLEITNER (EP 1895737 A1) and LIN (US 6944226 B1) are also identified and included in Form 892. 
KALLEITNER (EP 1895737 A1) teaches separately encrypting each frame (ABSTRAT, claim 1). 
LIN (US 6,944,226 B1) teaches compressing all frames independently/separately (Col.1, Ln. 64-65; Col. 7, Ln.3-4; Col. 10, Ln. 61-62).
Another reference BHASKAR (US 7,522,664 B1) have already been provided in the Form 892 dated on 05/28/2020. BHASKAR also teaches compressing each frame separately (Col.5, Ln.22-23).

				   DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 28-30 recite “the timestamp for the encoded first frame indicates a time that the first frame was encoded and/or made available for playback, and the timestamp for the encoded second frame indicates a time that the second frame was encoded and/or made available for playback”. It is unclear whether “a time … made available for playback” means a creating/transmitting time at the transmitter side or a decoding/presenting/receiving time at the receiver side. The specification does not specify or explain the phrase. For examining purposes, it is interpreted to be the former.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (U.S. Pub. No. 20120093489), in view of PICHUMANI (U.S. Pub. No. 2015/0373383 A1), and further in view of LU (U.S. Pub. No. 2009/0103606 A1), and further in view of WELLS (U.S. Pub. No. 2005/0276282 A1), hereinafter ZHANG-PICHUMANI-LU-WELLS.
Per claim 1, ZHANG teaches “A method comprising: receiving a plurality of frames; encoding at least a portion of video content associated with a first frame of the plurality of frames separately from other frames of the plurality of frames (¶ [0005], ¶ [0018] and ¶ [0020], a selected group of pictures (GOP) of a plurality of GOP included within the subset of the media, where each GOP includes at least one independently-encoded frame and one or more relatively-encoded frames; a portion of the media may include a beginning frame which is independently-encoded, followed by several relatively-encoded frames; Frames within media 104 may be further grouped into groupings called a Group of Pictures (GOP). Each GOP may include at least one independently-encoded frame and one or more relatively-encoded frames) (¶ [0035] and ¶ [0032], A GOP boundary typically begins with an independently-encoded frame…properties of the media may change at the GOP boundaries, such as the picture resolution; X frames per second in the video content) to a plurality of pixel resolutions, (¶ [0015], ¶ [0033-0034] and claims 10, 12, multiple streams of media 104 may be available to computing device 102, such as different streams having different levels of complexity (e.g., different bitrates, different resolutions, etc.); the computing system may determine that another version of the stream is available which has a lower complexity than the original stream, which may be received and decoded in a manner that supports the requested rewind speed. In such a case, the computing system may switch from the original stream to the lower-complexity stream, as indicated at 212. The lower-complexity stream may have any suitable parameters resulting in a lower complexity than the original stream, including but not limited to, a lower bitrate, a lower resolution, etc…for the case that the system switched to a lower complexity stream at 212, then frames of the lower complexity stream are acquired; selecting a second media stream based on the receipt constraint…wherein the second media stream has a lower resolution than the first media stream) [Comment: See ABSTRACT and ¶ [0017] of the specification of the present application: each frame is encoded to a plurality of pixel resolutions and in other words “the first frame” is not the only frame that is encoded to a plurality of pixel resolutions. ZHANG teaches encoding a video media content to a plurality of resolutions and therefore frames (including “the first frame”) of the media content are encoded to a plurality of resolutions.] wherein the encoding of the at least portion of video content associated with the first frame comprises … compressing the first frame …; (¶ [0002], ¶ [0009], and ¶ [0017], performing such data compression by encoding the media into a smaller form. Accordingly, during playback, such compressed media is typically decoded before it is presented. As such, playback may be affected by the type of compression utilized, as well as the system resources available for decoding the media; media compressed via relative encoding; independently-encoded frames…yields better compression of the media)  … encoding at least a portion of video content associated with a second frame of the plurality of frames separately from other frames of the plurality of frames (¶ [0005], ¶ [0020] and ¶ [0035], a selected group of pictures (GOP) of a plurality of GOP included within the subset of the media, where each GOP includes at least one independently-encoded frame and one or more relatively-encoded frames; Frames within media 104 may be further grouped into groupings called a Group of Pictures (GOP). Each GOP may include at least one independently-encoded frame and one or more relatively-encoded frames; A GOP boundary typically begins with an independently-encoded frame…the media may include bits that identify the independently-encoded frames directly. In other embodiments, the media may include metadata, such as a media index, which indicates the GOP boundaries) to a plurality of pixel resolutions, (¶ [0015], ¶ [0033-0034] and claims 10, 12, multiple streams of media 104 may be available to computing device 102, such as different streams having different levels of complexity (e.g., different bitrates, different resolutions, etc.); the computing system may determine that another version of the stream is available which has a lower complexity than the original stream, which may be received and decoded in a manner that supports the requested rewind speed. In such a case, the computing system may switch from the original stream to the lower-complexity stream, as indicated at 212. The lower-complexity stream may have any suitable parameters resulting in a lower complexity than the original stream, including but not limited to, a lower bitrate, a lower resolution, etc…for the case that the system switched to a lower complexity stream at 212, then frames of the lower complexity stream are acquired; selecting a second media stream based on the receipt constraint…wherein the second media stream has a lower resolution than the first media stream) [Comment: See ABSTRACT and ¶ [0017] of the specification of the present application: each frame is encoded to a plurality of pixel resolutions and in other words “the first frame” is not the only frame that is encoded to a plurality of pixel resolutions. ZHANG teaches encoding a video media content to a plurality of resolutions and therefore frames (including “the first frame”) of the media content are encoded to a plurality of resolutions.] wherein the encoding of the at least portion of video content associated with the second frame comprises … compressing the second frame … (¶ [0002], ¶ [0009], and ¶ [0017], performing such data compression by encoding the media into a smaller form. Accordingly, during playback, such compressed media is typically decoded before it is presented. As such, playback may be affected by the type of compression utilized, as well as the system resources available for decoding the media; media compressed via relative encoding; independently-encoded frames…yields better compression of the media) and causing transmission of the encoded first and second frames … such that the first and second frames are available for playback” (Fig.1, ¶ [0013], ¶ [0021] and ¶ [0030], media 104 may streamed by a server 106 via a network 108 … computing device 102 may be configured to communicate with server 106, to request and receive streaming media 104 from the server 106; Computing device 102 may be configured to playback media 104… support traditional playback of media 104, as well as trick mode playback such as fast-forwarding, rewinding, etc. including the herein-described embodiments of smooth rewind playback; If all of the frames of the media may be obtained fast enough to support playback at the request rewind speed… where it is determined if the decoder (e.g., encoder/decoder 118) is sufficiently fast so as to allow the computing device to decode all of the frames at a speed which supports the desired rewind speed).
Moreover, although ZHANG does not explicitly disclose receiving the frame “using an Internet Protocol (IP) network”, ZHANG discloses that a user device receiving the frames of video content from a server via a network and that the user device is capable of receiving data via an Internet Protocol network (¶ [0013], media 104 may streamed by a server 106 via a network 108… computing device 102 may be configured to communicate with server 106, to request and receive streaming media 104 from the server 106… include wired and/or wireless communication devices compatible with one or more different communication protocols. As nonlimiting examples, computing device 102 may be configured for communication via a wireless telephone network, a wireless local area network, a wired local area network, a wireless wide area network, a wired wide area network, etc. In some embodiments, computing device 102 may be configured to send and/or receive messages to and/or from other devices via a network such as the Internet). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to enable a user device to receive frames of video content from a server “using an Internet Protocol (IP) network”. Further, ZHANG does not teach “encrypting the first frame…encrypting the second frame”. 
In analogous teaching of frame encoding, PICHUMANI teaches encrypting each frame independently (¶ [0062], the encoding system 700 can encrypt the master trick-play stream 100 with an encryption module 706 … the encryption module 706 can independently encrypt each frame 102 of the master trick-play stream 100. As such, when certain frames 102 are dropped or skipped to derive trick-play streams 110 from the master trick-play stream 100 for different temporal resolutions as will be described below, each frame 102 used in the derived trick-play streams 110 can have been independently encrypted and can thus be independently decrypted without dependence to other frames 102 in the master trick-play stream 100 that may or may not have been included in the derived trick-play streams 110 at the selected temporal resolution). Moreover, PICHUMANI teaches transmitting media content via an Internet Protocol (IP) network (¶ [0003], ¶ [0091], Over-the-top (OTT) delivery of live or prerecorded media content to client devices such as set-top boxes, computers, smartphones, mobile devices, tablet computers, gaming consoles, and other devices over networks such as the internet has become increasingly popular; Delivery of such media content commonly relies on adaptive bitrate streaming technologies such as HTTP Live Streaming (HLS), Smooth Streaming, and MPEG-DASH; the playlists 1700 can be playlists for any other media streaming protocol). 
Thus, given the teaching of PICHUMANI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of encrypting each frame independently and transmitting via an IP network of PICHUMANI into encoding and transmitting frames of ZHANG, such that each frame would be encrypted independently and transmitted via an IP network. One of ordinary skill in the art would have been motivated to do so because PICHUMANI recognizes that it would have been advantageous to encrypt each frame independently such that each frame can be decrypt independently for different temporal resolutions and transmitting media content via internet has become popular (¶ [0062], ¶ [0003], the encryption module 706 can independently encrypt each frame 102 of the master trick-play stream 100. As such, when certain frames 102 are dropped or skipped to derive trick-play streams 110 from the master trick-play stream 100 for different temporal resolutions as will be described below, each frame 102 used in the derived trick-play streams 110 can have been independently encrypted and can thus be independently decrypted; Over-the-top (OTT) delivery of live or prerecorded media content to client devices such as set-top boxes, computers, smartphones, mobile devices, tablet computers, gaming consoles, and other devices over networks such as the internet has become increasingly popular). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing and transmitting frames (encrypting each frame independently and transmitting via an IP network) as taught by PICHUMANI into another known method of processing and transmitting frames (encoding and transmitting frames) as taught by ZHANG to yield predictable and reasonably successful result, especially given that PICHUMANI and ZHANG are in the same field of endeavor of encoding frames (KSR MPEP 2143).
Although ZHANG teaches encoding frames independently, however ZHANG discloses that such independent frames (I frame, ¶ [0016], “independently-encoded frame may be an I-frame”) are spaced apart. Therefore ZHANG modified by PICHUMANI (hereinafter ZHANG-PICHUMANI) does not teach the independent frames are “consecutive frames”, namely “the first frame and the second frame being consecutive frames”.  Moreover, although ZHANG teaches compressing frames, ZHANG-PICHUMANI does not teach “compressing the first frame separately from the other frames of the plurality of frames … compressing the second frame separately from the other frames of the plurality of frames”. 
In analogous teaching of encoding frames, LU teaches encoding and compressing each frame separately (¶ [0003], a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually, requiring only intra frame processing, and then employs inter frame processing to decode the frames. Therefore, W-Z encoding has a great cost advantage over conventional encoding techniques since it compresses each video frame individually, requiring only intra frame processing, thereby shifting the complex motion estimation and compensation to the decoder). [Comment: see ABSTRACT of the present application for interpretation of “consecutive frames” to be “each frame”.]
Thus, given the teaching of LU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of encoding and compressing each frame separately of LU into encoding and encrypting frames of ZHANG-PICHUMANI, such that each frame of a plurality of frames (consecutive frames) would be encoded and compressed separately. One of ordinary skill in the art would have been motivated to do so because LU recognizes that it would have been advantageous to encode and compress each frame individually which requires only intra frame processing and shifts the complexity to the decoder (¶ [0003], a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually, requiring only intra frame processing, and then employs inter frame processing to decode the frames. Therefore, W-Z encoding has a great cost advantage over conventional encoding techniques since it compresses each video frame individually, requiring only intra frame processing, thereby shifting the complex motion estimation and compensation to the decoder). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of encoding and compressing each frame separately as taught by LU into another known method of encoding and compressing frames as taught by ZHANG-PICHUMANI to yield predictable and reasonably successful results, especially given that ZHANG, PICHUMANI, and LU are all in the same field of endeavor of encoding frames (KSR MPEP 2143).
However, ZHANG-PICHUMANI modified by LU (hereinafter ZHANG-PICHUMANI-LU) does not teach a timestamp. Therefore ZHANG-PICHUMANI-LU does not teach “providing a timestamp for the encoded first frame… providing a timestamp for the encoded second frame … causing transmission of … the timestamp for the encoded first frame, and the timestamp for the encoded second frame”. 
In analogous teaching, WELLS teach providing and transmitting a timestamp for each encoded frame, wherein the timestamp indicates a time that the each frame was encoded (Fig.1-4, ¶ [0028], ¶ [0025], ¶ [0040], the signal BITSTREAM may be generated by an encoder circuit 110; The circuit 100 may have an input 102 that may receive an encoded bitstream (e.g., BITSTREAM) … The signal BITSTREAM may be received from any of a number of transmission media or sources 108 (e.g., DVD player, satellite box, set-top-box, network, over-the-air broadcast, etc.). The signal BITSTREAM may be encoded in accordance with any appropriate encoding and/or compression standard; Referring to FIG. 3, a timing diagram 160 is shown illustrating an example portion of the signal BITSTREAM. The signal BITSTREAM may comprise audio information (e.g., a compressed or uncompressed version of the original analog audio), video information (e.g., a compressed, or uncompressed for high-end professional applications, version of the original analog video) … timing information … The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data …). 
Thus, given the teaching of WELLS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of providing and transmitting a timestamp for each encoded frame for indicating an encoding time of WELLS into encoding frames of ZHANG-PICHUMANI-LU, such that a timestamp would be provided and transmitted for each encoded frame for indicating an encoding time of the each frame. One of ordinary skill in the art would have been motivated to do so because WELLS recognizes that it would have been advantageous to utilize timestamps for synchronization (¶ [0040], ABSTRACT, The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data. Audio and video frames that are substantially simultaneously presented by, for example, a camera are generally tagged with time-stamps (e.g., PTS_A and PTS_V, respectively) having the same value. For example, time-stamps PTS_A1 and PTS_V1 have the same value. Similarly, time-stamps PTS_A2 and PTS_V2 have the same value; A method for synchronization of an audio stream and a video stream comprising the steps of … time stamp from the video stream … time stamp from the audio stream). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of encoding frames (providing and transmitting a timestamp for each encoded frame for indicating an encoding time) as taught by WELLS into another known method of encoding frames as taught by ZHANG-PICHUMANI-LU to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 4, ZHANG further teaches “generating a manifest identifying the encoded first and second frames as available for playback” (¶ [0035] and ¶ [0010], A GOP boundary typically begins with an independently-encoded frame…the media may include bits that identify the independently-encoded frames directly. In other embodiments, the media may include metadata, such as a media index, which indicates the GOP boundaries; displaying just the frames which are independently-encoded, since the decoding of such frames is not dependent on the decoding of other frames). 

Per claim 26, although ZHANG teaches compressing frames, ZHANG does not disclose compressing using JPEG, namely “compressing the first frame comprises compressing the first frame using Joint Photographic Expert Group (JPEG) compression; and compressing the second frame comprises compressing the second frame using JPEG compression”. 
In analogous teaching of encoding and compressing frames, LU further teaches compressing using JPEG (¶ [0020], ¶ [0001], ¶ [0059], a conventional encoder 118 (e.g., MPEG or JPEG) re-encodes the data for transmission to one or more display devices; video compression standards, such as MPEG; The encoded data is a compressed representation of a block of data). 
Thus, given the teaching of LU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of compressing/encoding frames using JPEG of LU into compressing/encoding frames of ZHANG-PICHUMANI-LU-WELLS, such that frames would be compressed/encoded using JPEG. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of compressing/encoding format (JPEG) as taught by LU into another known method of compressing/encoding frames as taught by ZHANG-PICHUMANI-LU-WELLS to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 28, WELLS further teach “the timestamp for the encoded first frame indicates a time that the first frame was encoded and/or made available for playback, and the timestamp for the encoded second frame indicates a time that the second frame was encoded and/or made available for playback” (Fig.1-4, ¶ [0028], ¶ [0025], ¶ [0040], the signal BITSTREAM may be generated by an encoder circuit 110; The circuit 100 may have an input 102 that may receive an encoded bitstream (e.g., BITSTREAM) … The signal BITSTREAM may be received from any of a number of transmission media or sources 108 (e.g., DVD player, satellite box, set-top-box, network, over-the-air broadcast, etc.). The signal BITSTREAM may be encoded in accordance with any appropriate encoding and/or compression standard; Referring to FIG. 3, a timing diagram 160 is shown illustrating an example portion of the signal BITSTREAM. The signal BITSTREAM may comprise audio information (e.g., a compressed or uncompressed version of the original analog audio), video information (e.g., a compressed, or uncompressed for high-end professional applications, version of the original analog video) … timing information … The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data …). [Comment: the combination and motivation is the same as that of the independent claim.]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-PICHUMANI-LU-WELLS, in view of KIM (U.S. Pub. No. 2013/0154848 A1).
Per claim 3, ZHANG-PICHUMANI-LU-WELLS does not teach “wherein the first and second frames are encrypted using a public and private key pair”.
In analogous teaching of encrypting/decrypting, KIM teaches encoding/decoding a frame comprising encrypting/decrypting the frame using a public and private key pair (¶ [0050-0051], the data frame encoded by using the public key, using a private key corresponding to the public key. Thus, the security can be reinforced by transmitting/receiving the encoded data frame using the public key and the private key between the meter (100) and the server (200), thereby prevent crime that may be created by unlawfully accessing and intercepting information from outside).
Thus, given the teaching of KIM, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of encrypting/decrypting a frame using a public and private key pair of KIM into encrypting/decrypting frames of ZHANG-PICHUMANI-LU-WELLS. One of ordinary skill in the art would have been motivated to do so because KIM  recognizes that it would have been advantageous to encrypt/decrypt using public/private key pair to improve security and prevent crimes (¶ [0057], the server (200) may decode the data frame received from the meter (100) using the private key (S340). Thus, the security can be reinforced by transmitting/receiving the encoded data frame using the public key/private key between the meter (100) and the server (200), thereby prevent crime that may be created by unlawfully accessing and intercepting information from outside). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of encrypting/decrypting a frame (using a public and private key pair) as taught by KIM into another known method of encrypting/decrypting frames as taught by ZHANG-PICHUMANI-LU-WELLS to yield predictable and reasonably successful results of encrypting/decrypting a frame using a public and private key pair (KSR MPEP 2143).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-PICHUMANI-LU-WELLS, in view of SUNEYA (U.S. Pub. No. 2007/0143807 A1), hereinafter ZHANG-PICHUMANI-LU-WELLS-SUNEYA.
Per claim 5, ZHANG-PICHUMANI-LU-WELLS does not teach “storing the encoded first and second frames in a buffer”. 
In analogous teaching of encoding and transmitting frames, SUNEYA teaches after encoding frames, storing frames in a transmission buffer in order to transfer the frames to an intermediate server and then to playback devices (Fig.1, ¶ [0062], ¶ [0064-0065] and ¶ [0052], In the audio/video data encoding unit 104…The coded results are stored in a video data buffer 1043 and an audio data buffer 1044…The coded audio/video data is then stored in an audio/video data buffer 1061, which is a transmission buffer inside the master data distributor 106; Then, the master data distributor 106 distributes the data stored in the transmission buffers 1061-1063 as master data. Specifically, the master data that is received at the master data receiver 107 of the intermediate server 101…Next, the intermediate server 101, which has received the master data, generates contents data for each playback device 102; The data contained in the video track 203 contains, for example, information on the structure of the decoder and the frame pixel size width…the size of the frame data …A time stamp 206 indicates the decode time and the presentation time of each piece of frame data). 
Thus, given the teaching of SUNEYA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of buffering frames after encoding of SUNEYA into encoding and encrypting frames independently of ZHANG-PICHUMANI-LU-WELLS, such that frames would be encoded and encrypted independently and stored at a buffer. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing and storing frames (buffering frames after encoding) as taught by SUNEYA into another known method of processing and storing frames (encoding and encrypting frames independently) as taught by ZHANG-PICHUMANI-LU-WELLS to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-PICHUMANI-LU-WELLS-SUNEYA, in view of BREED (U.S. Pub. No. 2008/0256271 A1).
Per claim 6, although SUNEYA teaches storing a frame in a transmission buffer, SUNEYA does not teach that the buffer is a circular buffer. Therefore ZHANG-PICHUMANI-LU-WELLS-SUNEYA does not teach “wherein the buffer is a circular buffer”.
In analogous teaching, BREED teaches a transmission buffer being a circular buffer (¶ [0020] and ¶ [0128], the transmission buffer is implemented as a circular or ring buffer; implementing a circular transmission buffer scheme).
Thus, given the teaching of BREED, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a buffer being a circular buffer of BREED into a buffer of ZHANG-PICHUMANI-LU-WELLS-SUNEYA. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of buffer (circular buffer) as taught by BREED into another known method of buffer (storing and transmitting a frame from a buffer) as taught by ZHANG-PICHUMANI-LU-WELLS-SUNEYA to yield predictable and reasonably successful results, especially given that BREED and SUNEYA are in the field of endeavor of transmission buffer (KSR MPEP 2143).

	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-PICHUMANI-LU-WELLS-SUNEYA, in view of KANSAL (U.S. Pub. No. 2013/0144979 A1).
Per claim 7, ZHANG-PICHUMANI-LU-WELLS does not teach “wherein the buffer, based on a request for playback of the first or the second frame, sends the encoded first frame or the encoded second frame to at least one cache of a plurality of caches in a content delivery network”.
SUNEYA further teaches, in response to a request for playback of a frame, sending a frame from a buffer to at least an intermediate node of a plurality of intermedia nodes in a content delivery network, wherein the intermediate node has a caching function (a cache) (Fig.1, 8, ¶ [0064-0065], ¶ [0038], ¶ [0046-0047], ¶ [0103] and ¶ [0052], the master data distributor 106 distributes the data stored in the transmission buffers 1061-1063 as master data. Specifically, the master data that is received at the master data receiver 107 of the intermediate server 101…Next, the intermediate server 101, which has received the master data, generates contents data for each playback device 102; the intermediate server 101 that functions as a data distribution apparatus is a proxy server equipped with a communication data cache function, and is generally called a proxy server;  user who operates the playback device 102 sets the intermediate server 101 as the proxy server, and further, issues a command to acquire coded audio/video data from the network camera 100. Specifically, the user can effect that command by, for example, using a GUI (Graphical User Interface) and inputting the URL (Uniform Resource Locator) of the network camera 100 or the intermediate server 101…Then, the master data distributor 106 distributes the coded audio/video data and the corresponding management information to the intermediate server 101 as master data…and distributed to the playback device 102; the data that is distributed from the network camera 100 to three intermediate servers 101 a-101 c; The data contained in the video track 203 contains, for example, information on the structure of the decoder and the frame pixel size width…the size of the frame data …A time stamp 206 indicates the decode time and the presentation time of each piece of frame data). 
Thus, given the teaching of SUNEYA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending a frame from a buffer to at least an intermediate node with a cache of a plurality of intermedia nodes in a content delivery network in response to a playback request as taught by SUNEYA into sending an encoded/encrypted frame in response to a playback request of ZHANG-PICHUMANI-LU-WELLS, such that an encoded/encrypted frame would be transmitted from a buffer to an intermediate node of a plurality of intermediate nodes in a content delivery network to cache the frame for playback of the encoded/encrypted frame upon a request. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of sending a frame in response to a playback request (sending a frame from a buffer to at least an intermediate node with a cache of a plurality of intermedia nodes in a content delivery network in response to a playback request) as taught by SUNEYA into another known method of sending an encoded/encrypted frame in response to a playback request as taught by ZHANG-PICHUMANI-LU-WELLS to yield predictable and reasonably successful results (KSR MPEP 2143).
However, although SUNEYA does not explicitly teach “a plurality of caches”, SUNEYA discloses a plurality of intermediate nodes and at least one intermediate node has a cache. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to enable each of the plurality of intermediate nodes contain a cache. 
Moreover, in analogous teaching of an intermediate node in a content delivery network (CDN), KANSAL explicitly teaches in response to a request for playback of a frame, sending the frame to at least one cache of a plurality of caches in a CDN (FIG.7, ¶ [0024], ¶ [0089-0090], ¶ [0096] and ¶ [0076], if a certain video is requested many times under a certain delivery scenario, the network operator can prepare a video adapted for that particular delivery scenario, store the adapted video at a cache in a content distribution network (“a CDN cache”), and deliver the adapted video directly from the CDN cache; the CDN streamer engine can trigger the offline CAE 232 to send the adapted video to the CDN cache 228…To trigger the offline CAE 232 to send the adapted video to the CDN cache 228, in step 10, the CDN streamer engine can send a video request to the offline CAE 232. In step 11, in response to the video request, the offline CAE 232 delivers the adapted video to the CDN cache 228; the offline CAE 232 is configured to select one of a plurality of CDN caches for storing the adapted video. To this end, the offline CAE 232 can analyze the amount of available memory space in each of the plurality of CDN caches. Once the offline CAE 232 selects the CDN cache 228, the offline CAE 232 can schedule to send the adapted video in its cache 236 to the CDN cache 228; A CAE can adapt the video's frame size or the frame's aspect ratio to match the frame size to the UE's screen).
Thus, given the teaching of KANSAL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending a frame to a cache of a plurality caches in a content delivery network upon a playback request of KANSAL into sending an encoded/encrypted frame to a cache in a content delivery network upon a playback request of ZHANG-PICHUMANI-LU-WELLS-SUNEYA, such that an encoded/encrypted frame would be sent to a cache of a plurality of caches in a content delivery network. One of ordinary skill in the art would have been motivated to do so because KANSAL recognizes that it would have been advantageous to select an appropriate cache to store video frames in a content delivery network (¶ [0024] and ¶ [0096], network operators can cache adapted versions of popular videos so that network operators do not have to adapt popular videos multiple times. For example, if a certain video is requested many times under a certain delivery scenario, the network operator can prepare a video adapted for that particular delivery scenario, store the adapted video at a cache in a content distribution network (“a CDN cache”), and deliver the adapted video directly from the CDN cache; the offline CAE 232 is configured to select one of a plurality of CDN caches for storing the adapted video. To this end, the offline CAE 232 can analyze the amount of available memory space in each of the plurality of CDN caches. Once the offline CAE 232 selects the CDN cache 228, the offline CAE 232 can schedule to send the adapted video in its cache 236 to the CDN cache 228; A CAE can adapt the video's frame size or the frame's aspect ratio to match the frame size to the UE's screen). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, especially given that KANSAL and SUNEYA are in the same field of endeavor of caching frames in an intermediate node (KSR MPEP 2143).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-PICHUMANI-LU-WELLS, in view of LANDAU (U.S. Pub. No. 2008/0170619 A1).
Per claim 27, LU teaches implies the received frames being “uncompressed” (¶ [0001], ¶ [0003], This asymmetry is well-suited for broadcasting or streaming video applications where the visual communication is compressed once; a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually), although ZHANG-PICHUMANI-LU-WELLS does not explicitly disclose “wherein receiving the plurality of frames comprises receiving a plurality of uncompressed frames”. [Comment: Lu discloses only compressing a frame once, which implies the input frame of the compression is an uncompressed frame.]
In analogous teaching of compressing video frames, LANDAU explicitly teach that (Fig.1, ¶ [0016], The video encoder 100 receives uncompressed video contents 102 (such as uncompressed video frames) and produces compressed video 104 (such as compressed video frames)).
Thus, given the teaching of LANDAU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of receiving uncompressed frames to be compressed of LAUNDAU into of receiving and compressing frames of ZHANG-PICHUMANI-LU-WELLS, such that uncompressed frames would be received and compressed. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of receiving uncompressed frames to be compressed as taught by LAUNDAU into another known method of receiving and compressing frames as taught by ZHANG-PICHUMANI-LU-WELLS to yield predictable and reasonably successful results, especially given that LAUNDAU and ZHANG are in the same field of endeavor of compressing video frames (KSR MPEP 2143).

Claims 9, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (U.S. Pub. No. 20120093489), in view of SUNEYA (U.S. Pub. No. 2007/0143807 A1), and further in view of LU (U.S. Pub. No. 2009/0103606 A1), and further in view of WELLS (U.S. Pub. No. 2005/0276282 A1), hereinafter ZHANG-SUNEYA-LU-WELLS
Per claim 9, ZHANG teaches “A method comprising: receiving a first frame and a second frame of a plurality of frames; encoding at least a portion of video content associated with the first frame independent of other frames of the plurality of frames (¶ [0005], ¶ [0018] and ¶ [0020], a selected group of pictures (GOP) of a plurality of GOP included within the subset of the media, where each GOP includes at least one independently-encoded frame and one or more relatively-encoded frames; a portion of the media may include a beginning frame which is independently-encoded, followed by several relatively-encoded frames; Frames within media 104 may be further grouped into groupings called a Group of Pictures (GOP). Each GOP may include at least one independently-encoded frame and one or more relatively-encoded frames) (¶ [0035] and ¶ [0032], A GOP boundary typically begins with an independently-encoded frame…properties of the media may change at the GOP boundaries, such as the picture resolution; X frames per second in the video content) to a plurality of pixel resolutions (¶ [0015], ¶ [0033-0034] and claims 10, 12, multiple streams of media 104 may be available to computing device 102, such as different streams having different levels of complexity (e.g., different bitrates, different resolutions, etc.); the computing system may determine that another version of the stream is available which has a lower complexity than the original stream, which may be received and decoded in a manner that supports the requested rewind speed. In such a case, the computing system may switch from the original stream to the lower-complexity stream, as indicated at 212. The lower-complexity stream may have any suitable parameters resulting in a lower complexity than the original stream, including but not limited to, a lower bitrate, a lower resolution, etc…for the case that the system switched to a lower complexity stream at 212, then frames of the lower complexity stream are acquired; selecting a second media stream based on the receipt constraint…wherein the second media stream has a lower resolution than the first media stream) [Comment: See ABSTRACT and ¶ [0017] of the specification of the present application: each frame is encoded to a plurality of pixel resolutions and in other words “the first frame” is not the only frame that is encoded to a plurality of pixel resolutions. ZHANG teaches encoding a video media content to a plurality of resolutions and therefore frames (including “the first frame”) of the media content are encoded to a plurality of resolutions.] … encoding at least a portion of video content associated with a second frame independent of other frames of the plurality of frames, (¶ [0005], ¶ [0020] and ¶ [0035], a selected group of pictures (GOP) of a plurality of GOP included within the subset of the media, where each GOP includes at least one independently-encoded frame and one or more relatively-encoded frames; Frames within media 104 may be further grouped into groupings called a Group of Pictures (GOP). Each GOP may include at least one independently-encoded frame and one or more relatively-encoded frames; A GOP boundary typically begins with an independently-encoded frame…the media may include bits that identify the independently-encoded frames directly. In other embodiments, the media may include metadata, such as a media index, which indicates the GOP boundaries) to a plurality of pixel resolutions, (¶ [0015], ¶ [0033-0034] and claims 10, 12, multiple streams of media 104 may be available to computing device 102, such as different streams having different levels of complexity (e.g., different bitrates, different resolutions, etc.); the computing system may determine that another version of the stream is available which has a lower complexity than the original stream, which may be received and decoded in a manner that supports the requested rewind speed. In such a case, the computing system may switch from the original stream to the lower-complexity stream, as indicated at 212. The lower-complexity stream may have any suitable parameters resulting in a lower complexity than the original stream, including but not limited to, a lower bitrate, a lower resolution, etc…for the case that the system switched to a lower complexity stream at 212, then frames of the lower complexity stream are acquired; selecting a second media stream based on the receipt constraint…wherein the second media stream has a lower resolution than the first media stream) [Comment: See ABSTRACT and ¶ [0017] of the specification of the present application: each frame is encoded to a plurality of pixel resolutions and in other words “the first frame” is not the only frame that is encoded to a plurality of pixel resolutions. ZHANG teaches encoding a video media content to a plurality of resolutions and therefore frames (including “the first frame”) of the media content are encoded to a plurality of resolutions.] … and generating a manifest that identifies the encoded first and second frames as available for playback separate from the other frames of the plurality of frames …” (¶ [0035] and ¶ [0010], A GOP boundary typically begins with an independently-encoded frame…the media may include bits that identify the independently-encoded frames directly. In other embodiments, the media may include metadata, such as a media index, which indicates the GOP boundaries; displaying just the frames which are independently-encoded, since the decoding of such frames is not dependent on the decoding of other frames).
However, ZHANG does not explicitly teach “storing the encoded first frame and the encoded second frame in a buffer”.
In analogous teaching of encoding and transmitting frames, SUNEYA teaches after encoding frames, storing frames in a transmission buffer in order to transfer the frames to an intermediate server and then to playback devices (Fig.1, ¶ [0062], ¶ [0064-0065] and ¶ [0052], In the audio/video data encoding unit 104…The coded results are stored in a video data buffer 1043 and an audio data buffer 1044…The coded audio/video data is then stored in an audio/video data buffer 1061, which is a transmission buffer inside the master data distributor 106; Then, the master data distributor 106 distributes the data stored in the transmission buffers 1061-1063 as master data. Specifically, the master data that is received at the master data receiver 107 of the intermediate server 101…Next, the intermediate server 101, which has received the master data, generates contents data for each playback device 102; The data contained in the video track 203 contains, for example, information on the structure of the decoder and the frame pixel size width…the size of the frame data …A time stamp 206 indicates the decode time and the presentation time of each piece of frame data). 
Thus, given the teaching of SUNEYA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of storing frames in a buffer after encoding of SUNEYA into encoding a frame independently of ZHANG, such that a frame would be encoded independently and then stored in a buffer. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing and storing frames (buffering frames after encoding) as taught by SUNEYA into another known method of processing and storing frames (encoding frames independently) as taught by ZHANG to yield predictable and reasonably successful results (KSR MPEP 2143).
Although ZHANG modified by SUNEYA (hereinafter ZHANG-SUNEYA) teaches encoding 
frames independently, however ZHANG discloses that such independent frames (I frame, ¶ [0016], “independently-encoded frame may be an I-frame”) are spaced apart. Therefore ZHANG-SUNEYA does not teach the independent frames are “consecutive frames”, namely “the first frame and the second frame being consecutive frames”.
In analogous teaching of encoding frames, LU teaches encoding and compressing each frame separately (¶ [0003], a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually, requiring only intra frame processing, and then employs inter frame processing to decode the frames. Therefore, W-Z encoding has a great cost advantage over conventional encoding techniques since it compresses each video frame individually, requiring only intra frame processing, thereby shifting the complex motion estimation and compensation to the decoder). [Comment: see ABSTRACT of the present application for interpretation of “consecutive frames” to be “each frame”.]
Thus, given the teaching of LU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of encoding and compressing each frame separately of LU into encoding and encrypting frames of ZHANG-SUNEYA, such that each frame of a plurality of frames (consecutive frames) would be encoded and compressed separately. One of ordinary skill in the art would have been motivated to do so because LU recognizes that it would have been advantageous to encode and compress each frame individually which requires only intra frame processing and shifts the complexity to the decoder (¶ [0003], a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually, requiring only intra frame processing, and then employs inter frame processing to decode the frames. Therefore, W-Z encoding has a great cost advantage over conventional encoding techniques since it compresses each video frame individually, requiring only intra frame processing, thereby shifting the complex motion estimation and compensation to the decoder). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of encoding and compressing each frame separately as taught by LU into another known method of encoding and compressing frames as taught by ZHANG-SUNEYA to yield predictable and reasonably successful results, especially given that ZHANG and LU are all in the same field of endeavor of encoding frames (KSR MPEP 2143).
However, ZHANG-SUNEYA modified by LU (hereinafter ZHANG-SUNEYA-LU) does not teach a timestamp. Therefore ZHANG-SUNEYA-LU does not teach “providing a timestamp for the encoded first frame … providing a timestamp for the encoded second frame … and that includes the timestamp for the encoded first frame and the timestamp for the encoded second frame”. 
In analogous teaching, WELLS teach providing and transmitting a timestamp for each encoded frame, wherein the timestamp indicates a time that the each frame was encoded (Fig.1-4, ¶ [0028], ¶ [0025], ¶ [0040], the signal BITSTREAM may be generated by an encoder circuit 110; The circuit 100 may have an input 102 that may receive an encoded bitstream (e.g., BITSTREAM) … The signal BITSTREAM may be received from any of a number of transmission media or sources 108 (e.g., DVD player, satellite box, set-top-box, network, over-the-air broadcast, etc.). The signal BITSTREAM may be encoded in accordance with any appropriate encoding and/or compression standard; Referring to FIG. 3, a timing diagram 160 is shown illustrating an example portion of the signal BITSTREAM. The signal BITSTREAM may comprise audio information (e.g., a compressed or uncompressed version of the original analog audio), video information (e.g., a compressed, or uncompressed for high-end professional applications, version of the original analog video) … timing information … The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data …). 
Thus, given the teaching of WELLS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of providing and transmitting a timestamp for each encoded frame for indicating an encoding time of WELLS into a manifest indicating encoded frames of ZHANG-SUNEYA-LU, such that a timestamp would be provided in a manifest for each encoded frame for indicating an encoding time of the each frame. One of ordinary skill in the art would have been motivated to do so because WELLS recognizes that it would have been advantageous to utilize timestamps for synchronization (¶ [0040], ABSTRACT, The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data. Audio and video frames that are substantially simultaneously presented by, for example, a camera are generally tagged with time-stamps (e.g., PTS_A and PTS_V, respectively) having the same value. For example, time-stamps PTS_A1 and PTS_V1 have the same value. Similarly, time-stamps PTS_A2 and PTS_V2 have the same value; A method for synchronization of an audio stream and a video stream comprising the steps of … time stamp from the video stream … time stamp from the audio stream). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of encoding frames (providing and transmitting a timestamp for each encoded frame for indicating an encoding time) as taught by WELLS into another known method of encoding frames (a manifest indicating encoded frames) as taught by ZHANG-SUNEYA-LU to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 29, WELLS further teach “the timestamp for the encoded first frame indicates a time that the first frame was encoded and/or made available for playback, and the timestamp for the encoded second frame indicates a time that the second frame was encoded and/or made available for playback” (Fig.1-4, ¶ [0028], ¶ [0025], ¶ [0040], the signal BITSTREAM may be generated by an encoder circuit 110; The circuit 100 may have an input 102 that may receive an encoded bitstream (e.g., BITSTREAM) … The signal BITSTREAM may be received from any of a number of transmission media or sources 108 (e.g., DVD player, satellite box, set-top-box, network, over-the-air broadcast, etc.). The signal BITSTREAM may be encoded in accordance with any appropriate encoding and/or compression standard; Referring to FIG. 3, a timing diagram 160 is shown illustrating an example portion of the signal BITSTREAM. The signal BITSTREAM may comprise audio information (e.g., a compressed or uncompressed version of the original analog audio), video information (e.g., a compressed, or uncompressed for high-end professional applications, version of the original analog video) … timing information … The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data …). [Comment: the combination and motivation is the same as that of the independent claim.]

Per claim 31, LU further teaches “wherein: encoding the portion of video content associated with the first frame independent of other frames of the plurality of frames comprises compressing the first frame independent of other frames of the plurality of frames; and encoding the portion of video content associated with the second frame independent of other frames of the plurality of frames comprises compressing the second frame independent of the other frames of the plurality of frames” (¶ [0003], a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually, requiring only intra frame processing, and then employs inter frame processing to decode the frames. Therefore, W-Z encoding has a great cost advantage over conventional encoding techniques since it compresses each video frame individually, requiring only intra frame processing, thereby shifting the complex motion estimation and compensation to the decoder). [Comment: the combination and motivation is the same as that of claim 9.]

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-SUNEYA-LU-WELLS, in view of KIM (U.S. Pub. No. 2013/0154848 A1).
Per claim 11, ZHANG-SUNEYA-LU-WELLS does not teach “wherein: encoding at least the portion of video content associated with the first frame comprises encrypting the first frame using a key and encoding at least the portion of video content associated with the second frame comprises encrypting the second frame using the key”.
In analogous teaching of encrypting/decrypting, KIM teaches encoding a frame comprising encrypting/decrypting a frame using a public and private key pair (¶ [0042], ¶ [0050-0051], The frame generating unit (110) encodes (encrypts) the data frame using the public key received from the server; decoding (decrypting) the data frame transmitted from the meter (100), i.e., the data frame encoded by using the public key, using a private key corresponding to the public key. Thus, the security can be reinforced by transmitting/receiving the encoded data frame using the public key and the private key between the meter (100) and the server (200), thereby prevent crime that may be created by unlawfully accessing and intercepting information from outside).
Thus, given the teaching of KIM, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of encoding a frame comprising encrypting/decrypting a frame using a public and private key pair of KIM into encoding frames of ZHANG-SUNEYA-LU-WELLS. One of ordinary skill in the art would have been motivated to do so because KIM recognizes that it would have been advantageous to encrypt/decrypt using public/private key pair to improve security and prevent crimes (¶ [0050-0051], decoding (decrypting) the data frame transmitted from the meter (100), i.e., the data frame encoded by using the public key, using a private key corresponding to the public key. Thus, the security can be reinforced by transmitting/receiving the encoded data frame using the public key and the private key between the meter (100) and the server (200), thereby prevent crime that may be created by unlawfully accessing and intercepting information from outside). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of encoding frames (encoding a frame comprising encrypting/decrypting a frame using a public and private key pair) as taught by KIM into another known method of encoding frames as taught by ZHANG-SUNEYA-LU-WELLS to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 23, KIM further teaches “wherein the key is a public and private key pair” (¶ [0042], ¶ [0050-0051], The frame generating unit (110) encodes (encrypts) the data frame using the public key received from the server; decoding (decrypting) the data frame transmitted from the meter (100), i.e., the data frame encoded by using the public key, using a private key corresponding to the public key. Thus, the security can be reinforced by transmitting/receiving the encoded data frame using the public key and the private key between the meter (100) and the server (200), thereby prevent crime that may be created by unlawfully accessing and intercepting information from outside). [Comment: the combination and motivation is the same as that of claim 11.]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-SUNEYA-LU-WELLS, in view of KANSAL (U.S. Pub. No. 2013/0144979 A1), hereinafter ZHANG-SUNEYA-LU-WELLS-KANSAL.
Per claim 13, ZHANG does not teach “wherein the buffer, based on a request for playback of the first or the second frame, sends the first or the second frame to at least one cache of a plurality of caches in a content delivery network”.
SUNEYA further teaches, in response to a request for playback of a frame, sending an encoded frame from a buffer to at least an intermediate node of a plurality of intermedia nodes in a content delivery network, wherein the intermediate node has a caching function (a cache) (Fig.1, 8, ¶ [0040], ¶ [0064-0065], ¶ [0038], ¶ [0046-0047], ¶ [0103] and ¶ [0052], An audio/video data encoding unit 104 divides the captured data into predetermined units (such as at certain time periods) and encodes the data in these units… A master data distributor 106 distributes the coded audio/video data and the additional information (these data together are called master data) to the intermediate server 101; the master data distributor 106 distributes the data stored in the transmission buffers 1061-1063 as master data. Specifically, the master data that is received at the master data receiver 107 of the intermediate server 101…Next, the intermediate server 101, which has received the master data, generates contents data for each playback device 102; the intermediate server 101 that functions as a data distribution apparatus is a proxy server equipped with a communication data cache function, and is generally called a proxy server;  user who operates the playback device 102 sets the intermediate server 101 as the proxy server, and further, issues a command to acquire coded audio/video data from the network camera 100. Specifically, the user can effect that command by, for example, using a GUI (Graphical User Interface) and inputting the URL (Uniform Resource Locator) of the network camera 100 or the intermediate server 101…Then, the master data distributor 106 distributes the coded audio/video data and the corresponding management information to the intermediate server 101 as master data…and distributed to the playback device 102; the data that is distributed from the network camera 100 to three intermediate servers 101 a-101 c; The data contained in the video track 203 contains, for example, information on the structure of the decoder and the frame pixel size width…the size of the frame data …A time stamp 206 indicates the decode time and the presentation time of each piece of frame data). 
Thus, given the teaching of SUNEYA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending an encoded frame from a buffer to at least an intermediate node with a cache of a plurality of intermedia nodes in a content delivery network in response to a playback request as taught by SUNEYA into sending an encoded frame in response to a playback request of ZHANG, such that an encoded frame would be transmitted from a buffer to an intermediate node of a plurality of intermediate nodes in a content delivery network to cache the frame for playback of the frame upon a request. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of sending a frame in response to a playback request (sending an encoded frame from a buffer to at least an intermediate node with a cache of a plurality of intermedia nodes in a content delivery network in response to a playback request) as taught by SUNEYA into another known method of sending an encoded frame in response to a playback request as taught by ZHANG to yield predictable and reasonably successful results (KSR MPEP 2143).
However, although SUNEYA does not explicitly teach “a plurality of caches”, SUNEYA discloses a plurality of intermediate nodes and at least one intermediate node has a cache. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to enable each of the plurality of intermediate nodes contain a cache. 
Moreover, in analogous teaching of an intermediate node in a content delivery network (CDN), KANSAL explicitly teaches in response to a request for playback of an encoded frame, sending the frame to at least one cache of a plurality of caches in a CDN (FIG.7, ¶ [0076-0077],  ¶ [0024], ¶ [0089-0090], ¶ [0096] and ¶ [0076], A CAE can adapt the video's…CAE can encode the video…CAE can decode the video and re-encode;  if a certain video is requested many times under a certain delivery scenario, the network operator can prepare a video adapted for that particular delivery scenario, store the adapted video at a cache in a content distribution network (“a CDN cache”), and deliver the adapted video directly from the CDN cache; the CDN streamer engine can trigger the offline CAE 232 to send the adapted video to the CDN cache 228…To trigger the offline CAE 232 to send the adapted video to the CDN cache 228, in step 10, the CDN streamer engine can send a video request to the offline CAE 232. In step 11, in response to the video request, the offline CAE 232 delivers the adapted video to the CDN cache 228; the offline CAE 232 is configured to select one of a plurality of CDN caches for storing the adapted video. To this end, the offline CAE 232 can analyze the amount of available memory space in each of the plurality of CDN caches. Once the offline CAE 232 selects the CDN cache 228, the offline CAE 232 can schedule to send the adapted video in its cache 236 to the CDN cache 228; A CAE can adapt the video's frame size or the frame's aspect ratio to match the frame size to the UE's screen).
Thus, given the teaching of KANSAL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of sending an encoded frame to a cache of a plurality caches in a content delivery network upon a playback request of KANSAL into sending an encoded frame to a cache in a content delivery network upon a playback request of ZHANG-SUNEYA-LU-WELLS, such that an encoded frame would be sent to a cache of a plurality of caches in a content delivery network. One of ordinary skill in the art would have been motivated to do so because KANSAL recognizes that it would have been advantageous to select an appropriate cache to store video frames in a content delivery network (¶ [0024] and ¶ [0096], network operators can cache adapted versions of popular videos so that network operators do not have to adapt popular videos multiple times. For example, if a certain video is requested many times under a certain delivery scenario, the network operator can prepare a video adapted for that particular delivery scenario, store the adapted video at a cache in a content distribution network (“a CDN cache”), and deliver the adapted video directly from the CDN cache; the offline CAE 232 is configured to select one of a plurality of CDN caches for storing the adapted video. To this end, the offline CAE 232 can analyze the amount of available memory space in each of the plurality of CDN caches. Once the offline CAE 232 selects the CDN cache 228, the offline CAE 232 can schedule to send the adapted video in its cache 236 to the CDN cache 228; A CAE can adapt the video's frame size or the frame's aspect ratio to match the frame size to the UE's screen). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, especially given that KANSAL and SUNEYA are in the same field of endeavor of caching frames in an intermediate node (KSR MPEP 2143).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-SUNEYA-LU-WELLS-KANSAL, in view of CHAN (U.S. Pub. No. 2013/0239158 A1).
Per claim 14, although SUNEYA further teaches caching frames (¶ [0038]), ZHANG-SUNEYA-LU-WELLS-KANSAL does not teach “wherein the at least one cache is configured to delete the first or the encoded second frame based on a determination that playback of the encoded first frame or the encoded second frame has not been requested for a particular amount of time”.
In analogous teaching of caching data, CHAN teaches deleting video data in a cache in response to that the data has not been requested for playback for a given amount of time (¶ [0022] and ¶ [0019], A cached video segment can be deleted (or aged out) to free storage space in the local cache when the segment or the video has not been requested after a certain time (e.g. 24 hours.); a portion of the video… played back).
Thus, given the teaching of CHAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of deleting video data in a cache in response to the data not being requested for playback for a given amount of time of CHAN into cached encoded frames of ZHANG-SUNEYA-LU-WELLS-KANSAL, such that a cached encoded frame would be deleted in response to that the frame has not been requested for playback for a given amount of time. One of ordinary skill in the art would have been motivated to do so because CHAN recognizes that it would have been advantageous to delete non-requested data to free storage space of a cache (¶ [0022], A cached video segment can be deleted (or aged out) to free storage space in the local cache when the segment or the video has not been requested after a certain time (e.g. 24 hours.)). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of caching (deleting video data in a cache in response to that the data has not been requested for playback for a given amount of time) as taught by CHAN into another known method of caching encoded frames as taught by ZHANG-SUNEYA-LU-WELLS-KANSAL to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-SUNEYA-LU-WELLS, in view of BREED (U.S. Pub. No. 2008/0256271 A1). 
Per claim 22, although SUNEYA teaches storing a frame in a transmission buffer, SUNEYA does not teach that the buffer is a circular buffer. Therefore ZHANG-SUNEYA-LU-WELLS does not teach “wherein the buffer is a circular buffer”.
In analogous teaching, BREED teaches a transmission buffer being a circular buffer (¶ [0020] and ¶ [0128], the transmission buffer is implemented as a circular or ring buffer; implementing a circular transmission buffer scheme).
Thus, given the teaching of BREED, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a buffer being a circular buffer of BREED into a buffer of ZHANG-SUNEYA-LU-WELLS. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of buffer (circular buffer) as taught by BREED into another known method of buffer (storing and transmitting a frame from a buffer) as taught by ZHANG-SUNEYA-LU-WELLS to yield predictable and reasonably successful results, especially given that BREED and SUNEYA are in the field of endeavor of transmission buffer (KSR MPEP 2143).

Claims 15, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (U.S. Pub. No. 20120093489), in view of KANSAL (U.S. Pub. No. 2013/0144979 A1), and further in view of LU (U.S. Pub. No. 2009/0103606 A1), and further in view of WELLS (U.S. Pub. No. 2005/0276282 A1), hereinafter ZHANG-KANSAL-LU-WELLS.
Per claim 15, ZHANG teaches “A method comprising: receiving a manifest indicating that a first frame and a second frame are available for playback, (¶ [0035] and ¶ [0010], A GOP boundary typically begins with an independently-encoded frame…the media may include bits that identify the independently-encoded frames directly. In other embodiments, the media may include metadata, such as a media index, which indicates the GOP boundaries; displaying just the frames which are independently-encoded, since the decoding of such frames is not dependent on the decoding of other frames) the first frame being identified in the manifest separate from a plurality of other frames … the first frame comprising video content that is encoded (¶ [0002], ¶ [0009], and ¶ [0017], performing such data compression by encoding the media into a smaller form. Accordingly, during playback, such compressed media is typically decoded before it is presented. As such, playback may be affected by the type of compression utilized, as well as the system resources available for decoding the media; media compressed via relative encoding; independently-encoded frames…yields better compression of the media) separate from video content associated with the plurality of other frames, (¶ [0005], ¶ [0018] and ¶ [0020], a selected group of pictures (GOP) of a plurality of GOP included within the subset of the media, where each GOP includes at least one independently-encoded frame and one or more relatively-encoded frames; a portion of the media may include a beginning frame which is independently-encoded, followed by several relatively-encoded frames; Frames within media 104 may be further grouped into groupings called a Group of Pictures (GOP). Each GOP may include at least one independently-encoded frame and one or more relatively-encoded frames) (¶ [0035] and ¶ [0032], A GOP boundary typically begins with an independently-encoded frame…properties of the media may change at the GOP boundaries, such as the picture resolution; X frames per second in the video content) to a plurality of pixel resolutions, (¶ [0015], ¶ [0033-0034] and claims 10, 12, multiple streams of media 104 may be available to computing device 102, such as different streams having different levels of complexity (e.g., different bitrates, different resolutions, etc.); the computing system may determine that another version of the stream is available which has a lower complexity than the original stream, which may be received and decoded in a manner that supports the requested rewind speed. In such a case, the computing system may switch from the original stream to the lower-complexity stream, as indicated at 212. The lower-complexity stream may have any suitable parameters resulting in a lower complexity than the original stream, including but not limited to, a lower bitrate, a lower resolution, etc…for the case that the system switched to a lower complexity stream at 212, then frames of the lower complexity stream are acquired; selecting a second media stream based on the receipt constraint…wherein the second media stream has a lower resolution than the first media stream) [Comment: See ABSTRACT and ¶ [0017] of the specification of the present application: each frame is encoded to a plurality of pixel resolutions and in other words “the first frame” is not the only frame that is encoded to a plurality of pixel resolutions. ZHANG teaches encoding a video media content to a plurality of resolutions and therefore frames (including “the first frame”) of the media content are encoded to a plurality of resolutions.] the second frame being identified in the manifest separate from a plurality of other frames … the second frame comprising video content that is encoded (¶ [0002], ¶ [0009], and ¶ [0017], performing such data compression by encoding the media into a smaller form. Accordingly, during playback, such compressed media is typically decoded before it is presented. As such, playback may be affected by the type of compression utilized, as well as the system resources available for decoding the media; media compressed via relative encoding; independently-encoded frames…yields better compression of the media) separate from video content associated with the plurality of other frames (¶ [0005], ¶ [0018] and ¶ [0020], a selected group of pictures (GOP) of a plurality of GOP included within the subset of the media, where each GOP includes at least one independently-encoded frame and one or more relatively-encoded frames; a portion of the media may include a beginning frame which is independently-encoded, followed by several relatively-encoded frames; Frames within media 104 may be further grouped into groupings called a Group of Pictures (GOP). Each GOP may include at least one independently-encoded frame and one or more relatively-encoded frames) (¶ [0035] and ¶ [0032], A GOP boundary typically begins with an independently-encoded frame…properties of the media may change at the GOP boundaries, such as the picture resolution; X frames per second in the video content) to the plurality of pixel resolutions, … (¶ [0015], ¶ [0033-0034] and claims 10, 12, multiple streams of media 104 may be available to computing device 102, such as different streams having different levels of complexity (e.g., different bitrates, different resolutions, etc.); the computing system may determine that another version of the stream is available which has a lower complexity than the original stream, which may be received and decoded in a manner that supports the requested rewind speed. In such a case, the computing system may switch from the original stream to the lower-complexity stream, as indicated at 212. The lower-complexity stream may have any suitable parameters resulting in a lower complexity than the original stream, including but not limited to, a lower bitrate, a lower resolution, etc…for the case that the system switched to a lower complexity stream at 212, then frames of the lower complexity stream are acquired; selecting a second media stream based on the receipt constraint…wherein the second media stream has a lower resolution than the first media stream) [Comment: See ABSTRACT and ¶ [0017] of the specification of the present application: each frame is encoded to a plurality of pixel resolutions and in other words “the second frame” is not the only frame that is encoded to a plurality of pixel resolutions. ZHANG teaches encoding a video media content to a plurality of resolutions and therefore frames (including “the second frame”) of the media content are encoded to a plurality of resolutions.]; sending … a request for the first frame or the second frame at a particular pixel resolution of the plurality of pixel resolution; receiving … the first frame or the second frame at the particular pixel resolution; and causing playback of the first frame or the scond frame at the particular pixel resolution” (¶ [0015], ¶ [0033-0034] and claims 10, 12, multiple streams of media 104 may be available to computing device 102, such as different streams having different levels of complexity (e.g., different bitrates, different resolutions, etc.); the computing system may determine that another version of the stream is available which has a lower complexity than the original stream, which may be received and decoded in a manner that supports the requested rewind speed. In such a case, the computing system may switch from the original stream to the lower-complexity stream, as indicated at 212. The lower-complexity stream may have any suitable parameters resulting in a lower complexity than the original stream, including but not limited to, a lower bitrate, a lower resolution, etc…for the case that the system switched to a lower complexity stream at 212, then frames of the lower complexity stream are acquired; selecting a second media stream based on the receipt constraint…wherein the second media stream has a lower resolution than the first media stream) (Fig.1, ¶ [0013], ¶ [0021] and ¶ [0030], media 104 may streamed by a server 106 via a network 108 … computing device 102 may be configured to communicate with server 106, to request and receive streaming media 104 from the server 106; Computing device 102 may be configured to playback media 104… support traditional playback of media 104, as well as trick mode playback such as fast-forwarding, rewinding, etc. including the herein-described embodiments of smooth rewind playback; If all of the frames of the media may be obtained fast enough to support playback at the request rewind speed… where it is determined if the decoder (e.g., encoder/decoder 118) is sufficiently fast so as to allow the computing device to decode all of the frames at a speed which supports the desired rewind speed).
However, ZHANG does not teach that the request/response is directed to a cache associated with a content delivery network. Therefore ZHANG does not teach “sending, to a cache associated with a content delivery network, a request for the particular frame…receiving, from the cache, the particular frame”.
In analogous teaching of content request/response, KANSAL teaches a cache in a content delivery network to receive request and in response to transmit frames (FIG.7, ¶ [0024], ¶ [0046], ¶ [0088-0090] and ¶ [0076], if a certain video is requested many times under a certain delivery scenario, the network operator can prepare a video adapted for that particular delivery scenario, store the adapted video at a cache in a content distribution network (“a CDN cache”), and deliver the adapted video directly from the CDN cache; In step 2, the UE 134 sends a video request to the edge gateway 222; In step 9, the edge gateway 222 sends a video request to the CDN streamer engine…the CDN streamer engine can trigger the offline CAE 232 to send the adapted video to the CDN cache 228…To trigger the offline CAE 232 to send the adapted video to the CDN cache 228, in step 10, the CDN streamer engine can send a video request to the offline CAE 232. In step 11, in response to the video request, the offline CAE 232 delivers the adapted video to the CDN cache 228; A CAE can adapt the video's frame size or the frame's aspect ratio to match the frame size to the UE's screen).
Thus, given the teaching of KANSAL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a cache in a content delivery network to receive request and transmit frames of KANSAL into a request/response for a frame of a particular resolution of a plurality of resolutions of ZHANG, such that a frame of a particular resolution of a plurality of resolutions would be stored at, requested from, and transmitted by a cache in a content delivery network. One of ordinary skill in the art would have been motivated to do so because KANSAL recognizes that it would have been advantageous to cache video frames in a cache of a content delivery network to improve convenience (¶ [0024], network operators can cache adapted versions of popular videos so that network operators do not have to adapt popular videos multiple times. For example, if a certain video is requested many times under a certain delivery scenario, the network operator can prepare a video adapted for that particular delivery scenario, store the adapted video at a cache in a content distribution network (“a CDN cache”), and deliver the adapted video directly from the CDN cache). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of requesting and transmitting frames (via a cache in a content delivery network) as taught by KANSAL into another known method of requesting and transmitting frames (requesting and transmitting a frame of a particular resolution of a plurality of resolutions upon a playback request) as taught by ZHANG to yield predictable and reasonably successful results (KSR MPEP 2143).
Although ZHANG modified by KANSAL (hereinafter ZHANG-KANSAL) teaches encoding and encrypting frames independently, however ZHANG discloses that such independent frames (I frame, ¶ [0016], “independently-encoded frame may be an I-frame”) are spaced apart. Therefore ZHANG-KANSAL does not teach the independent frames are “consecutive frames”, namely “the first frame and the second frame being consecutive frames”.
In analogous teaching of encoding frames, LU teaches encoding and compressing each frame separately (¶ [0003], a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually, requiring only intra frame processing, and then employs inter frame processing to decode the frames. Therefore, W-Z encoding has a great cost advantage over conventional encoding techniques since it compresses each video frame individually, requiring only intra frame processing, thereby shifting the complex motion estimation and compensation to the decoder). [Comment: see ABSTRACT of the present application for interpretation of “consecutive frames” to be “each frame”.]
Thus, given the teaching of LU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of encoding and compressing each frame separately of LU into encoding and encrypting frames of ZHANG-KANSAL, such that each frame of a plurality of frames (consecutive frames) would be encoded and compressed separately. One of ordinary skill in the art would have been motivated to do so because LU recognizes that it would have been advantageous to encode and compress each frame individually which requires only intra frame processing and shifts the complexity to the decoder (¶ [0003], a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually, requiring only intra frame processing, and then employs inter frame processing to decode the frames. Therefore, W-Z encoding has a great cost advantage over conventional encoding techniques since it compresses each video frame individually, requiring only intra frame processing, thereby shifting the complex motion estimation and compensation to the decoder). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of encoding and compressing each frame separately as taught by LU into another known method of encoding and compressing frames as taught by ZHANG-KANSAL to yield predictable and reasonably successful results, especially given that ZHANG and LU are all in the same field of endeavor of encoding frames (KSR MPEP 2143).
However, although ZHANG teaches a manifest, ZHANG does not teach a timestamp. Therefore ZHANG-KANSAL modified by LU (hereinafter ZHANG-KANSAL-LU) does not teach “the manifest including a timestamp associated with the first frame … the manifest including a timestamp associated with the second frame”.
In analogous teaching, WELLS teach providing and transmitting a timestamp for each encoded frame, wherein the timestamp indicates a time that the each frame was encoded (Fig.1-4, ¶ [0028], ¶ [0025], ¶ [0040], the signal BITSTREAM may be generated by an encoder circuit 110; The circuit 100 may have an input 102 that may receive an encoded bitstream (e.g., BITSTREAM) … The signal BITSTREAM may be received from any of a number of transmission media or sources 108 (e.g., DVD player, satellite box, set-top-box, network, over-the-air broadcast, etc.). The signal BITSTREAM may be encoded in accordance with any appropriate encoding and/or compression standard; Referring to FIG. 3, a timing diagram 160 is shown illustrating an example portion of the signal BITSTREAM. The signal BITSTREAM may comprise audio information (e.g., a compressed or uncompressed version of the original analog audio), video information (e.g., a compressed, or uncompressed for high-end professional applications, version of the original analog video) … timing information … The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data …). 
Thus, given the teaching of WELLS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of providing and transmitting a timestamp for each encoded frame for indicating an encoding time of WELLS into a manifest indicating encoded frames of ZHANG-KANSAL-LU, such that a timestamp would be provided in a manifest for each encoded frame for indicating an encoding time of the each frame. One of ordinary skill in the art would have been motivated to do so because WELLS recognizes that it would have been advantageous to utilize timestamps for synchronization (¶ [0040], ABSTRACT, The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data. Audio and video frames that are substantially simultaneously presented by, for example, a camera are generally tagged with time-stamps (e.g., PTS_A and PTS_V, respectively) having the same value. For example, time-stamps PTS_A1 and PTS_V1 have the same value. Similarly, time-stamps PTS_A2 and PTS_V2 have the same value; A method for synchronization of an audio stream and a video stream comprising the steps of … time stamp from the video stream … time stamp from the audio stream). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of encoding frames (providing and transmitting a timestamp for each encoded frame for indicating an encoding time) as taught by WELLS into another known method of encoding frames (a manifest indicating encoded frames) as taught by ZHANG-KANSAL-LU to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 30, WELLS further teach “the timestamp for the encoded first frame indicates a time that the first frame was encoded and/or made available for playback, and the timestamp for the encoded second frame indicates a time that the second frame was encoded and/or made available for playback” (Fig.1-4, ¶ [0028], ¶ [0025], ¶ [0040], the signal BITSTREAM may be generated by an encoder circuit 110; The circuit 100 may have an input 102 that may receive an encoded bitstream (e.g., BITSTREAM) … The signal BITSTREAM may be received from any of a number of transmission media or sources 108 (e.g., DVD player, satellite box, set-top-box, network, over-the-air broadcast, etc.). The signal BITSTREAM may be encoded in accordance with any appropriate encoding and/or compression standard; Referring to FIG. 3, a timing diagram 160 is shown illustrating an example portion of the signal BITSTREAM. The signal BITSTREAM may comprise audio information (e.g., a compressed or uncompressed version of the original analog audio), video information (e.g., a compressed, or uncompressed for high-end professional applications, version of the original analog video) … timing information … The timing information generally comprises a time-stamp in each audio frame and each video frame that represents the time at which the encoder generated the video and audio data …). [Comment: the combination and motivation is the same as that of the independent claim.]

Per claim 32, LU further teaches “wherein: the first frame comprises video content that is compressed separate from video content associated with the plurality of other frames, and the second frame comprises video content that is compressed separate from video content associated with the plurality of other frames” (¶ [0003], a Wyner-Ziv (“W-Z”) video encoder compresses each video frame individually, requiring only intra frame processing, and then employs inter frame processing to decode the frames. Therefore, W-Z encoding has a great cost advantage over conventional encoding techniques since it compresses each video frame individually, requiring only intra frame processing, thereby shifting the complex motion estimation and compensation to the decoder). [Comment: the combination and motivation is the same as that of claim 15.]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-KANSAL-LU-WELLS, in view of KIM’307 (U.S. Pub. No. 2017/0013307 A1).
Per claim 20, ZHANG-KANSAL-LU-WELLS does not teach “decrypting the first frame or the second frame prior to playback”.
In analogous teaching of encryption/decryption a frame, KIM’307 teaches decrypting a frame prior to playback of the frame (¶ [0232] and ¶ [0078],, the frame intended to be played, the playback device 200 may decrypt the corresponding frame (S2240) to play it. Here, when a frame is not decrypted, the frame cannot be played, and only a decrypted frame may be normally played; decrypt encrypted content in order to play the content).
Thus, given the teaching of KIM’307, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of decrypting a frame prior to playback of KIM’307 into an encrypted encoded frame of ZHANG-KANSAL-LU-WELLS, such that an encrypted encoded frame would be decrypted prior to playback of the frame. One of ordinary skill in the art would have been motivated to do so because KIM’307 recognizes that an encrypted frame cannot be played unless it’s decrypted (¶ [0232] and ¶ [0078],, the frame intended to be played, the playback device 200 may decrypt the corresponding frame (S2240) to play it. Here, when a frame is not decrypted, the frame cannot be played, and only a decrypted frame may be normally played; decrypt encrypted content in order to play the content). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of decrypting a frame prior to playback as taught by KIM’307 into another known method of decrypting an encrypted encoded frame as taught by ZHANG-KANSAL-LU-WELLS to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG-KANSAL-LU-WELLS, in view of BOLAND (U.S. Pub. No. 2010/0118158 A1).
Per claim 25, ZHANG further teaches sending a selection request for a frame at a particular selected resolution (¶ [0015], ¶ [0033-0034] and claims 10, 12, ¶ [0020], multiple streams of media 104 may be available to computing device 102, such as different streams having different levels of complexity (e.g., different bitrates, different resolutions, etc.); the computing system may determine that another version of the stream is available which has a lower complexity than the original stream, which may be received and decoded in a manner that supports the requested rewind speed. In such a case, the computing system may switch from the original stream to the lower-complexity stream, as indicated at 212. The lower-complexity stream may have any suitable parameters resulting in a lower complexity than the original stream, including but not limited to, a lower bitrate, a lower resolution, etc…for the case that the system switched to a lower complexity stream at 212, then frames of the lower complexity stream are acquired; selecting a second media stream based on the receipt constraint…wherein the second media stream has a lower resolution than the first media stream; media file 104 a may include…a media index). The selection request/command identifies a frame at a particular selected pixel resolution. When an object is identified, there is necessarily an identifier, such as index, number, name, etc., such that the object is differentiated from other objects. For example, when “the second media stream” is selected/identified, “second” is the “identifier”. Therefore although ZHANG does not explicitly disclose “identifier”, ZHANG implicitly teaches “identifier” “associated with the particular selected pixel resolution”, namely “wherein sending the request for the first frame or the second frame at the particular pixel resolution comprises sending an identifier associated with the particular pixel resolution”.
In analogous teaching of transmitting a frame of a particular resolution, BOLAND explicitly teaches specifying/sending a resolution identifier such that a server can send a frame of a particular resolution to a subscriber (¶ [0084-0085], This allows the video data 336, which is stored on the video data server 340 at the native resolution recorded by the headset 100 (e.g., VGA) to be down sampled by a processor associated with the video data server 340 and transmitted to the subscriber at a reduced display resolution based on what the subscriber has specified (via the resolution parameter 347). In this manner, the video data 336 may be broadcast to any number of subscriber devices capable of displaying video at any number of resolutions…The full video clip file may then be sent from the video data server 340 to the wireless communication handset 361 at a full screen resolution as specified by the resolution identifier 347).
Thus, given the teaching of BOLAND, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a resolution identifier for specifying a frame of a particular resolution of BOLAND into a selection request for a frame of a particular resolution of ZHANG-KANSAL-LU-WELLS, such that a selection request for a frame of a particular resolution would comprise a resolution identifier for specifying the particular resolution. One of ordinary skill in the art would have been motivated to do so because BOLAND recognizes that it would have been advantageous to use a resolution identifier to specify a resolution for subscribers capable of displaying video at any number of resolutions (¶ [0084-0085], This allows the video data 336, which is stored on the video data server 340 at the native resolution recorded by the headset 100 (e.g., VGA) to be down sampled by a processor associated with the video data server 340 and transmitted to the subscriber at a reduced display resolution based on what the subscriber has specified (via the resolution parameter 347). In this manner, the video data 336 may be broadcast to any number of subscriber devices capable of displaying video at any number of resolutions…The full video clip file may then be sent from the video data server 340 to the wireless communication handset 361 at a full screen resolution as specified by the resolution identifier 347). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a resolution identifier for specifying a frame of a particular resolution as taught by BOLAND into another known method of a selection request for a frame of a particular resolution as taught by ZHANG-KANSAL-LU-WELLS to yield predictable and reasonably successful results, especially given that ZHANG and BOLAND are in the same field of endeavor of providing a video of a selected resolution for a client (KSR MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456